internal_revenue_service number release date index number -------------------------------- ------------------------------- ---------------------------- in re -------------------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-111476-10 date september legend settlor son trust a_trust b_trust c trust ---------------------- -------------------- -------------------------------------------------- ---------------------------------------------------------- --------------------------------------------------------------------------------------- ----------------------------------------------------------------- ------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- trust ---------------------------------------------------- trust ---------------------------------------------------- year year year year year year year year date date x y state state statute ------- ------- ------- ------- ------- ------- ------- ------- ------------------- ----------------------- --- ----- --------- -------------------------------------------------- plr-111476-10 dear ------------------ this letter responds to your date letter and other correspondence requesting federal income gift and generation-skipping_transfer gst tax rulings with respect to the proposed consolidation of three trusts the facts submitted are as follows during settlor’s life settlor established three separate trusts trust a_trust b and trust c trust a and trust b are irrevocable trusts trust c was a revocable_trust in year sec_1 through settlor transferred funds to trust a in years through settlor transferred funds to trust b settlor timely filed form_709 united_states gift and generation-skipping_transfer_tax returns for each of the transfers to trust a and trust b settlor also allocated his gst_exemption to each of the transfers in an amount sufficient to create an inclusion_ratio of zero for each trust pursuant to trust a and trust b upon settlor’s death trust a and trust b would be divided into separate trusts to benefit each of his children and his or her issue trust c became irrevocable on settlor’s death and that instrument provided that upon settlor’s death trust c would be divided into separate trusts to benefit each of his children and his or her issue settlor died on date year son survived settlor following the death of settlor and pursuant to trusts a b and c separate trusts were established for each child three trusts were established to benefit son and his issue specifically the trustee of trust a established trust the trustee of trust b established trust and the trustee of trust c established trust since a sufficient amount of settlor’s gst_exemption had already been allocated to trusts a and b to create an inclusion_ratio of zero for those trusts trust and trust also have an inclusion_ratio of zero pursuant to trust c the executor of settlor’s estate allocated settlor’s remaining gst_exemption to trust on form_706 united_states estate and generation-skipping_transfer_tax return this allocation was in an amount sufficient to create an inclusion_ratio of zero for trust the terms of trust sec_1 and are almost identical son is the trustee of all three trusts trust sec_1 and are all administered under state law article v section a a of trust article iii section d a of trust and article iii section d a of trust provide that the trustee shall distribute x percent of the income of each separate trust no less frequently than annually to the child for whom the trust was established or unless otherwise appointed by the child per stirpes to the issue of that deceased child any income not so distributed shall be accumulated and added to principal plr-111476-10 article v section a b of trust article iii section d b of trust and article iii section d b of trust provide that the trustee shall distribute trust principal from each separate trust for the proper health education maintenance and support of the child for whom the trust was established or unless otherwise appointed by that child for the proper health education maintenance and support of the issue of that child article v section a of trust article iii section d of trust and article iii section d of trust provide that each child of the settlor or the issue of a deceased child of the settlor has a testamentary special_power_of_appointment to appoint income or principal to the issue of a child of settlor article iii section d of trust and trust provide that the trust shall terminate on the later of years after the death of the last surviving of such of the issue of settlor who are beneficiaries of the trust and living upon execution of this trust or years after the trust’s creation or such longer duration as applicable law affecting the relevant trust may permit article v section a of trust provides that the trust shall terminate on or before y years after the creation of all nonvested powers or interests in property subject_to such trusts and shall be distributed in liquidation article v section a of trust article iii section d of trust and article iii section d of trust provide that upon termination the entire principal and income shall be distributed per stirpes to the issue of the child for whom the trust was established in order to serve the best interests of the beneficiaries and to reduce administrative costs the trustee intends to consolidate trust sec_1 and by transferring the assets of trust sec_2 and to trust article vii section g of trust article vi section f of trust and article vi section f of trust provide that two or more trusts created hereunder or under an instrument created by any other person with the same beneficiaries trustees and substantially the same dispositive provisions may be consolidated for ease and efficiency of administration this may be done by adding the assets of the trust estate to another trust estate or by receiving assets from another trust estate and adding them to the trust estate state statute provides that after notice to the qualified beneficiaries a trustee may combine two or more trusts into a single trust or divide a_trust into two or more separate trusts if the result does not impair the rights of any beneficiary or adversely affect achievement of the purposes of the trusts or trust respectively pursuant to state statute notice of trust consolidation was provided to the interested parties on date pursuant to the terms of the trusts trust sec_2 and have the same perpetuities period however trust has a perpetuities period that differs from that of trust sec_2 and and that does not follow the common_law rule_against_perpetuities because the plr-111476-10 existing trusts have different perpetuities provisions the eventual termination dates may vary from trust to trust to account for this difference at the time of consolidation the individual values of each of the three trusts will be established and recorded on a ledger in order to determine each trust's proportionate percentage of the entire combined trust’s initial value this proportionate percentage will be utilized in the event the combined trust is subsequently separated either pursuant to an election by the trustees or because part of the combined trust terminates in the event that it becomes necessary to separate one of the combined trusts the amount separated will be determined under the following formula the value of the combined trust upon separation will be multiplied by a fraction the numerator of which will be the fair_market_value of the share of the applicable original trust as of the date of the consolidation and the denominator of which will be the fair_market_value of the shares of the combined trusts representing shares of two or more of the original trusts as the case may be as of the date of the consolidation you have requested the following rulings the proposed consolidation of trust and trust into trust will not subject trust sec_1 or or any distributions from trust sec_1 or to the gst tax the consolidation of trust and trust into trust will not constitute an actual or constructive_addition to any of the trusts for purposes of the gst tax following the proposed consolidation of trust and into trust trust will remain exempt from the gst tax the consolidation of trust and trust into trust will not cause any beneficiary of a_trust or any beneficiary of the consolidated trust to have made a taxable gift_for federal gift_tax purposes the consolidation of trust and trust into trust will not cause any trust or consolidated trust to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 pursuant to sec_1015 the basis of the consolidated trust in each asset received from a_trust will be the same as the transferring trust’s basis in each asset pursuant to sec_1223 the holding_period of each trust or consolidated trust in any asset received from a_trust will include the holding_period of the transferring trust in such asset issue sec_1 - plr-111476-10 sec_2601 of the internal_revenue_code imposes a tax on each generation- skipping transfer sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any generation-skipping_transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_26_2601-1 of the generation skipping-transfer tax regulations provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy b i a b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_26_2601-1 example considers a situation where in the grantor establishes an irrevocable_trust for grantor's child and the child's issue in grantor's spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse's trust and grantor's trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the example concludes that the trust plr-111476-10 that resulted from the merger will not be subject_to the provisions of chapter this case involves facts that are similar to example in sec_26_2601-1 except that trust sec_1 and were created and funded after date the rules in sec_26 b i apply in the case of trusts that are exempt from gst tax because the trusts were in existence and irrevocable prior to date no guidance has been issued concerning modifications that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trusts to result in an inclusion ration of zero at a minimum a modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust assuming no post-consolidation additions are made to the consolidated trust we conclude that the consolidation of trust and trust into trust as described above will not shift any beneficial_interest in the trusts to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the consolidation of the trusts will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in trust trust or trust accordingly based on the information submitted and the representations made we conclude that the proposed consolidation of trust and trust into trust will not affect the gst status of these trusts and will not cause any distributions from the consolidated trust or distributions upon termination of the consolidated trust to become subject_to gst tax issue sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift based on the facts submitted and the representations made we conclude that the beneficial interests of the trust beneficiaries will not change as a result of the proposed consolidation of trust and trust into trust as described above accordingly based upon the facts provided and the representations made we rule that the proposed plr-111476-10 consolidation of trust and trust into trust will not result in a transfer by any of the beneficiaries that is subject_to federal gift_tax under sec_2501 issue sec_61 provides that gross_income includes gains derived from dealing in property under sec_1001 the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 and the loss is the excess of the adjusted_basis over the amount_realized sec_1_1001-1 of the income_tax regulations treats as income or as loss sustained the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent in 499_us_554 the supreme court examined the issue of what constitutes a material difference in exchanged properties or a disposition of property for purposes of the realization requirement implicit in sec_1001 in cottage savings a savings and loan association sold 90-percent participation interests in mortgage loans to four other lenders simultaneously the association purchased 90-percent participation interests in mortgage loans held by these lenders the exchanged properties were derived from loans made to different obligors secured_by different homes and thus embodied legally distinct entitlements the association claimed a deduction under sec_165 for the adjusted difference between the face value of the participation interests the association had traded and the fair_market_value of the participation interests it had received the supreme court set forth a test for determining whether exchanged properties are materially different for purposes of sec_1001 their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings pincite because the mortgages had different mortgagors and were secured_by different properties the loans were materially different the supreme court therefore held that the taxpayer actually sustained a loss for purposes of sec_165 in this case trust and trust will be consolidated into trust for administrative convenience the beneficiaries will possess the same interests before and after the consolidation of the trusts both before and after the consolidation each beneficiary is entitled to the same income and or remainder interests in the assets of all the trusts the interests of the beneficiaries in trust trust and trust will not materially differ from their interests in trust following the consolidation accordingly we conclude that the consolidation of trust and trust into trust will not be considered to be a sale_or_other_disposition of trust property and thus will not cause any beneficiary trust or consolidated trust to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 plr-111476-10 issues sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized by the grantor on such transfer sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included in the period for which the property was held by any other person if under chapter of the internal_revenue_code such property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person because there is no gain_or_loss recognized on the consolidation under sec_1001 the assets transferred from trust and trust to trust will have the same basis before and after the consolidation under sec_1015 consequently based upon the facts submitted and the representations made we conclude that pursuant to sec_1223 the holding_period of each trust or consolidated trust in any asset received from a_trust will include the holding_period of the transferring trust in such asset in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the gst tax rulings in this letter apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue plr-111476-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes cc
